HUNTLEY, Justice,
dissenting.
I must respectfully dissent from the af-firmance of summary judgment in this case because the affidavits of the plaintiffs clearly establish that the community standard of care in Twin Falls, Idaho was breached in this instance. Certainly there is at minimum a question of fact for the jury raised on that issue.
The record establishes that the hospital and the doctors who practiced there have adopted the standards established by the Joint Commission on Accreditation of Hospitals (JCAH) as the standards under which they will operate in Twin Falls, Idaho. Those standards refer to what is referred to as “optimal patient care.”
Plaintiff submitted the affidavits of two doctors, Jerry W. Sonkens, M.D., and Jack A. Madsen, M.D., which established that the care in this case did not meet that of “optimal patient care.”
It seems to me the trial court’s logic is fallacious when based on the foregoing it ruled:
Plaintiffs’ argument fails, because the crucial link, as required by I.C. Secs. 6-1012 and 6-1013, is missing. There is no evidence in the record establishing that the community standard as it relates to either the defendant-doctors or the hospital defendants is the same as the JCAH standards.
The logical syllogism which flows from the record is that if doctors and hospitals in Twin Falls adhere to the JCAH standards, then the JCAH standards become the local standard of care. Thus, by definition, if there is testimony that the defendants breached the JCAH standards, they also breached the local standard of care.
The trial court avoids the logic of the foregoing syllogism with the following statement:
Plaintiffs argue that the deposition of John Bingham, the MVRMC hospital administrator, provides this needed testimony. However, regardless of any argument that Mr. Bingham is not a duly qualified expert, all that he said was that he was aware of the JCAH standards. Nowhere did he state that those standards were equivalent to the community standard. See Bingham Depo., pp. 20, 24, 30 and 31. The only testimony that even approximates these requirements is that in which Mr. Bingham states that the coding system used by the medical records department is generally used throughout the country. Bingham Depo., p. 29. This acknowledgment is insufficient.
However, the latter analysis does not dispose of the argument that both the Magic Valley Regional Center and the Hospital Corporation of America are bound contractually to abide by the JCAH standards, and absent any affidavits to the effect that they practice below the standards they have contracted to practice under, the only reasonable inference is that the JCAH standards are in fact the Twin Falls standards and, thus, it was error to dispose of this case on summary judgment.
Accordingly, I would reverse and remand for further proceedings.
BISTLINE, J., concurs.